In The

                              Court of Appeals
                   Ninth District of Texas at Beaumont
                            ___________________

                             NO. 09-13-00056-CR
                            ___________________

  MICHAEL DENA GROGAN AKA MICHAEL E. GROGAN, Appellant

                                      V.

                     THE STATE OF TEXAS, Appellee

________________________________________________________________________

                  On Appeal from the 252nd District Court
                         Jefferson County, Texas
                        Trial Cause No. 11-10920
________________________________________________________________________

                         MEMORANDUM OPINION

      Pursuant to a plea bargain agreement, appellant Michael Dena Grogan1

entered a plea of no contest to the offense of theft. See Tex. Penal Code Ann. §

31.03 (West Supp. 2013).2 On September 14, 2011, the trial court found Grogan

guilty of the offense of felony theft and assessed punishment at two years

      1
       Michael Dena Grogan is also known as Michael E. Grogan and Michelle
Grogan.
      2
         We cite to the current version of the statute, as the amendments do not
affect the issues set forth in this appeal.
                                       1
confinement, probated over three years, and assessed a fine of $500. The State

subsequently filed a motion to revoke Grogan’s community supervision. Grogan

pled “not true” to violating the conditions of her community supervision. After a

hearing on the State’s motion to revoke, the trial court found that Grogan violated a

condition of her community supervision order, revoked Grogan’s community

supervision, and imposed a sentence of two years of confinement in a state jail

facility.

       Grogan’s appellate counsel filed an Anders brief. See Anders v. California,

386 U.S. 738 (1967); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978).

Counsel’s brief presents his professional evaluation of the record and concludes

there are no arguable grounds to be advanced in this appeal. Counsel provided

Grogan with a copy of his brief. Grogan filed a pro se brief raising a number of

issues on appeal.

       The appellate court need not address the merits of issues raised in Anders

briefs or pro se responses. Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim.

App. 2005). In these circumstances, we “may determine that the appeal is wholly

frivolous and issue an opinion explaining that [the appellate court] has reviewed

the record and finds no reversible error. Or, [we] may determine that arguable




                                         2
grounds for appeal exist and remand the cause to the trial court so that new counsel

may be appointed to brief the issues.” Id. (citations omitted).

      We have independently reviewed the clerk’s record and the reporter’s

record, and we agree with Grogan’s appellate counsel that no arguable issues

support an appeal. See id. Therefore, we find it unnecessary to order appointment

of new counsel to re-brief Grogan’s appeal. See id.; compare Stafford v. State, 813
S.W.2d 503, 511 (Tex. Crim. App. 1991). We affirm the trial court’s judgment.3

      AFFIRMED.

                                              ______________________________
                                                     CHARLES KREGER
                                                           Justice

Submitted on December 3, 2013
Opinion Delivered December 11, 2013
Do not publish

Before McKeithen, C.J., Kreger, and Horton, JJ.




      3
         Grogan may challenge our decision in this case by filing a petition for
discretionary review. See Tex. R. App. P. 68.
                                          3